DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 4 and 9-12 are objected to because of the following informalities:  
Claim 4 recites the limitation “the temperature increases” in line 4 which should be recited to --the operating temperature increases--.
Claim 10 recites the limitation “as claimed claim 1” should be recited to --as claimed in claim 1--. 
The reference number in claim 11 should be removed. 
Claim 9 recites the limitation “a flow control nozzle” in line 1 which should be recited to --the flow control nozzle--.
Claim 10 recites the limitation “a flow control nozzle” in line 1 which should be recited to --the flow control nozzle--.
Claim 11 recites the limitation “a flow control nozzle” in lines 1-2 which should be recited to --the flow control nozzle--.
Claim 12 recites the limitation “a flow control nozzle” in line 1 which should be recited to --the flow control nozzle--.
Claim 12 recites the limitation “a flow area” in line 2 which should be recited to --the flow area--.

Claim 12 recites the limitation “a SMA material” in line 3 which should be recited to --the SMA material--.
Claim 12 recites the limitation “a range of operating temperatures” in line 4 which should be recited to --the range of operating temperatures--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameyama et al. (JP04-224613A).
Regarding claim 1, Kameyama discloses a flow control nozzle for controlling the flow of an incompressible fluid (8; see figures 1-7), the flow control nozzle having a flow area (the flow area which corresponds to the area of the shape memory alloy 4 and 5) and comprising a deformable element comprising a shaped memory alloy (SMA) material (4 and 5) wherein within a range of operating temperatures (MSA<=MFA<=alpha and MSB <=MFB<=beta) the SMA material (4 and 5) is configured 
Regarding claim 2, Kameyama discloses the SMA material (4 and 5) is configured to reduce the flow area of the flow control nozzle as the operating temperature increases (MSA<=MFA<=alpha and MSB <=MFB<=beta; paragraph [0012]) in order to maintain a substantially constant flow rate over the range of operating temperatures (MSA<=MFA<=alpha and MSB <=MFB<=beta; paragraph [0012]).
Regarding claim 3, Kameyama discloses the flow area comprises a flow passage (see figures 1-2), wherein the flow passage is defined at least in part by the deformable element (4 and 5), and wherein the SMA material (4 and 5) is configured to reduce a dimension of the flow passage to reduce the flow area (see figures 1-2).
Regarding claim 4, Kameyama discloses the flow area comprises a flow passage (see figures 1-2), and wherein the deformable element (4 and 5) is disposed within the flow area so that fluid flows around the deformable element (4-5) through the flow passage (see figures 1-2), and wherein the deformable element (4-5) deforms as the temperature increases to reduce the flow area (MSA<=MFA<=alpha and MSB <=MFB<=beta; paragraph [0012]; see figures 1-2).
Regarding claim 5, Kameyama discloses the SMA material (4 and 5) is configured to reduce the flow area of the flow control nozzle according to a predetermined relationship for laminar flow conditions (the laminar flow conditions corresponds to the reduced flow area generated by the SMA materials 4 and 5; see figure 1) to maintain a substantially constant laminar flow over the range of operating temperatures (MSA<=MFA<=alpha and MSB <=MFB<=beta; paragraph [0012]).

Regarding claim 11, Kameyama discloses a method of controlling a flow of incompressible fluid using a flow control nozzle (see figures 1-7) as claimed in claim 1, the method comprising: passing the incompressible fluid (oxygen gas 8) through the flow control nozzle to maintain substantially constant laminar flow conditions (the bent shape memory alloy generates laminar flow conditions) over a range of operating temperatures (MSA<=MFA<=alpha and MSB <=MFB<=beta; paragraph [0012]).
Regarding claim 12, Kameyama discloses a method of manufacturing a flow control nozzle (see figures 1-7) as claimed in claim 1, the flow control nozzle having a flow area and comprising a deformable element comprising a SMA material (4-5), the method comprising: 
training the SMA material (4-5) within a range of operating temperatures (MSA<=MFA<=alpha and MSB <=MFB<=beta; paragraph [0012]) so that the SMA material (4-5) is configured to reduce the flow area of the flow control nozzle as the operating temperature increases (MSA<=MFA<=alpha and MSB <=MFB<=beta; paragraph [0012]).
Regarding claim 13, Kameyama discloses training the SMA material (4-5) comprises subjecting the SMA material (4-5) to different mechanical deformations (see figures 1-2) at different temperatures within the range of operating temperatures (MSA<=MFA<=alpha and MSB <=MFB<=beta; paragraph [0012]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kameyama in view of Blom et al. (2015/0210397).
Regarding claim 8, Kameyama discloses the SMA material (4) comprises a Coper-Nickel-Aluminum alloy (paragraph [0018]).
However, Kameyama fails to disclose the SMA material comprises a Nickel-Titanium alloy.
Blom teaches a remote controlled air nozzles which comprises gasper nozzle (300). Wherein the nozzle (300) includes shape memory alloy which may be made from copper-aluminum-nickel or nickel-titanium alloys (paragraph [0036]).
MPEP 2143 section B).

Claims 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohshio et al. (2017/0370496) in view of Kameyama.
Regarding claim 9, Ohshio discloses a jet pipe servo valve comprising a flow control nozzle (see figure 1). 
However, Ohshio fails to disclose the structure of flow control nozzle as claimed in claim 1 (see figures 1-7 and see rejection of claim 1 above).
Kameyama teaches the structure of flow control nozzle as claimed in claim 1.
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the jet pipe servo valve of Ohshio to incorporate claimed flow control nozzle as claimed in claim 1 as taught by Kameyama in order to automatically control the flow area of the nozzle based on operation temperature.

Claims 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujino et al. (2014/0224903) in view of Kameyama.
Regarding claim 10, Fujino discloses a fuel injector comprising a flow control nozzle (60) as claimed claim 1.

Kameyama teaches the structure of flow control nozzle as claimed in claim 1.
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the fuel injector of Fujino to incorporate claimed flow control nozzle as claimed in claim 1 as taught by Kameyama in order to automatically control the flow area of the nozzle based on operation temperature.

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render obvious of claims 6 and 15. Kameyama only discloses the change of diameter of the SMA responds to the temperature of the cooling fluid (7). Kameyama fails to disclose the change of diameter of the SMA responds to the viscosity of the operation fluid (8) as required in claims 6 and 15 therefore, claims 6 and 15 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763